08-1877-ag
         Liu v. Holder
                                                                                       BIA
                                                                               A095 462 721
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 27 th day of August,           two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                DENNY CHIN,
11                    Circuit Judges.
12       _______________________________________
13
14       QIU FANG LIU,
15                Petitioner,
16
17                       v.                                     08-1877-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Sheema Chaudhry, New York, New York.
25
26       FOR RESPONDENT:               Michael F. Hertz, Acting Assistant
27                                     Attorney General, John S. Hogan,
28                                     Senior Litigation Counsel, Channah
29                                     M. Farber, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Qiu Fang Liu, a native and citizen of China,

6    seeks review of the April 4, 2008, order of the BIA denying

7    her motion to reopen.     In re Qiu Fang Liu, No. A095 462 721

8    (B.I.A. Apr. 4, 2008).     We assume the parties’ familiarity

9    with the underlying facts and procedural history in this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006).   When the BIA considers relevant evidence of

14   country conditions in evaluating a motion to reopen, we

15   review the BIA’s factual findings under the substantial

16   evidence standard.     Shao v. Mukasey, 546 F.3d 138, 169 (2d

17   Cir. 2008).   The BIA did not abuse its discretion in denying

18   Liu’s timely motion to reopen.      See Kaur v. BIA, 413 F.3d

19   232, 233-34 (2d Cir. 2005).

20       The BIA reasonably found that the evidence Liu

21   submitted was insufficient to establish that she was prima

22   facie eligible for relief based on her practice of Falun

23   Gong. See INS v. Abudu, 485 U.S. 94, 104-05 (1988).      To

                                     2
1    establish her eligibility for relief as a Falun Gong

2    practitioner, Liu submitted an affidavit from her mother,

3    pictures of herself purportedly practicing Falun Gong, and a

4    warning letter from the Erliu Village Committee.       However,

5    the BIA reasonably accorded little weight to this evidence.

6    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

7    Cir. 2006).     For example, as the BIA observed, a letter from

8    the Erliu Village Committee threatening “severe[]”

9    punishment unless she     “stop[s] all reactionary activities

10   in the U.S.” did not state the type of punishment she would

11   face.     The BIA also observed that the “only objective

12   evidence” submitted in support of the Falun Gong claim was

13   the State Department’s 2007 Country Profile.     The BIA

14   reasonably determined that Liu’s evidence was insufficient

15   to establish     prima facie eligibility for relief.    See

16   Abudu, 485 U.S. at 104-05; see also Xiao Ji Chen, 471 F.3d

17   at 342.

18       With respect to her claim based on the birth of her

19   U.S.-citizen children, Liu argues that she has a well-

20   founded fear of future persecution because Chinese family

21   planning officials are aware of her alleged violation of the

22   Chinese family planning policy.     Liu further argues that the

23   BIA failed to provide individualized review of her case as

                                     3
1    required by the BIA’s decision in Matter of J-W-S-, 24 I & N

2    Dec. 185 (BIA 2007) and this Court’s decision in Shao.    The

3    BIA did in fact perform an individualized review of her

4    evidence.   Moreover, Liu fails to specify any error in the

5    BIA’s decision, or record evidence indicating that she would

6    face a reasonable possibility of forced sterilization.

7    Shao, 546 F.3d at 169 (finding that the BIA reasonably

8    concluded that the family planning policy in Fujian province

9    is not implemented through the use of forced sterilizations

10   but through the use of economic rewards and penalties that

11   do not necessarily amount to “physical or mental coercion”).

12   As the BIA observed, the letter she received from the Erliu

13   Village Committee “did not state what specific punishment

14   [Liu] would face if she did not voluntarily submit to

15   sterilization.”   See Shao, 546 F.3d at 160 (finding that the

16   BIA acted reasonably in determining that “unattributed

17   ‘reports’ of forced sterilization that lack[] any

18   specificity as to number or circumstance . . . d[o] not, by

19   themselves, persuasively demonstrate a reasonable

20   possibility that [an applicant] would face such future

21   persecution”).

22       Accordingly, the BIA did not abuse its discretion in

23   denying Liu’s motion to reopen.   See Kaur, 413 F.3d at 233.

                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12




                                    5